Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 1 of 18 PAGEID #: 36

ws” IN THE UNITED STATES DISTRICT COURT
ce 8 FOR THE SOUTHERN DISTRICT OF OHIO
ys
¥
<i Sne GO
a Ayes

L. BILLITER JR. |
(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS A PRISONER: — PRISONER # 383-177 ___|

 

 

- ¥2550
OSU WEXNER MEDICAL CENTER | 2 ; I 9 C
(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION) "Judge Smith)
IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM: MAGISTRATE JUDGE JOLSON

DANIEL VAZQUEZ, MD
ANGHELA Z. PAREDES, MD

 

 

COMPLAINT

I. PARTIES TO THE ACTION:

PLAINTIFF: | PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

FRED L. BILLITER JR. |
NAME - FULL NAME PLEASE - PRINT

15708 McConnelsville Road |
ADDRESS: STREET, CITY, STATE AND ZIP CODE

CALDWELL, OHIO 43724 |

N/A |
TELEPHONE NUMBER

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE

WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT TS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.

-1-
“+ Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 2 of 18 PAGEID #: 37

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS
REQUIRED:

PREVIOUS LAWSUITS:

A. HAVE YOUBEGUN OTHER LAWSUITS INSTATEOR FEDERAL COURT DEALING
WITH THE SAMEFACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING

TO YOUR IMPRISONMENT? YES &) NO ( )

B. IF YOURANSWERTOAIS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1, PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:

—FRED_L. BELLITER JR. #383-177 |

 

DEFENDANTS:
DEPUTY WARDEN CRAIG AUFDEMKAMPE |

CPS CASE MANAGER D1 JOHN RICHARDS |
SGT. JOHN WHEELER D1 UNIT |

2. COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
NAME THE COUNTY)

—-SOUTHERN DTSTRICT |

3. DOCKET NUMBER

 

219~cv-00715-JLG~KAJ |

 

 

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED

—Judge; AMES L. GRAHAM

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

STILL PENDING |

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT
MARCH 1, 2019 |

7. APPROXIMATE DATE OF THE DISPOSITION
NOT DISPOSED OF AS OF TO THE MERITS YET |
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 3 of 18 PAGEID #: 38
PLACE OF PRESENT CONFINEMENT

 

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES () NO @

B. DID YOUPRESENT THE FACTS RELATING TC YOUR COMPLAINTIN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES (.) NO &

C. IF YOUR ANSWER IS YES:
1. WHAT STEPS DID YOU TAKE?

TTA TT TTS EST OT r

EREXSREEAELEXERY EX ERRERX DEXSUERGER ESN |

2. WHAT WAS THE RESULT?
MEXEXEEXERERX WHEXALEMIEEEAXWIEHX RUXXEXEREEX

 

HEE ANHXENERRX

D. IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.
BECAUSE THE OSU WEXNER MEDICAL CENTER IS NOT

PART OF PRISON SYSTEM |

 

E. IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS IN! STITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES (4 NO()

F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?
YES,. I, DID TO ALL THE MEDICAL STAFF AT THE NOBLE

 

CORRECTIONAL INSTITUTION WHO INTURN SENT ME BACK
TO_OSI_ WEXNER MEDICAL CENTER FOR FURTHER TREATMENT

2. WHAT WAS THE RESULT?

A_SECOND SURGERY WAS REQUIRED FOR THE PROCEDURE
THATWAS..PREVIOUSLY DONE BY OSU WEXNER MEDICAL |

CENTER—AN: -PHYSICIANS |

 

 

 
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 4 of 18 PAGEID #: 39

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

1. MEDICAL CENTER |

NAMES - FULL NAME PLEASE

 

410 WEST 10th AVENUE COLUMBUS, OHIO 43210 |
ADDRESS - STREET, CITY, STATE AND ZIP CODE

2 DANIEL VAZQUEZ, MD

410 WEST 10th AVENUE COLUMBUS, OHIO 43210
3, ANGHELA Z. PAREDES, MD

 

410 WEST 10th AVENUE COLUMBUS, OHIO 43210

 

 

 

 

 

 

 

 

 

 

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.

 
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 5 of 18 PAGEID #: 40
STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES.

DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED, YOU ARE NOT LIMITED TO THE

PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM
IMMEDIATELY BEHIND THIS PIECE OF PAPER,

My first (1) claim aganist the OSU WEXNER MEDICAL CENTER |
IS FOR MEDICAL MALPRATICE IN THE WAY MY HERNIA SURGERY WAS
UNPROFESSIONALY TREATED AND TAKEN CARE OF BY THE OSU MEDICAL
STAFF OF PHYSICIANS ASSIGNED TO ME FOR MY CARE AND TREATMENT
WHICH WAS BOTCHED THE FIRST TIME IN DECEMBER OF 2016 TO |
WHERE I HAD TO HAVE THE SAME PROCEDURE REPEATED AGAIN IN |

APRIL_OF_2018 FOR THE BOTCHED SURGERY THAT WAS PERFORMED UPON |

 

   
       
     

  

  

i

Arter tcl OS EXNE

OF HE f

   

 

PATIENCES SUCH AS MYSELF.

 

 

 

 

 

 
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 6 of 18 PAGEID #: 41
RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTL
YY WHAT YOU WANT TH
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES. # COURT TO

I WANT THIS HONORABLE COURT TO COMPENSATE ME FOR MY PAIN

 

 

 

AND SUFFERING THAT I RECEIVED THROUGH THE MEDICAL MAL-

PRATICE OF IT'S PHYSICIANS EMPLOYEED AT THE INSTITUTION . |
TO.WHOM THEY WERE CHARGED WITH MY CARE AND TREATMENT WHICH |

 

—GAUSED--ME—TO-HAVE_A_SECOND SURGERY AND TO THES DAY I AM
—SPHLL-AFFECTED BY THAT CARE AND TREATMENT AT THE OSU
WEE NTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

 
ot

0
ge an? “ cot

p

Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 7 of 18 PAGEID #: 42

can®

sto ggo

W By
cg Guat?

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

FRED L. BILLITER JR. |

 

{ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS APRISONER: PRISONER #3.83-177 |

VS.

DANIEL VAZQUEZ, MD |
(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION)

IF THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:

OSU WEXNER MEDICAL CENTER

 

ANGHELA 2. PAREDES MD,

 

 

 

 

COMPLAINT

IL PARTIES TO THE ACTION:

PLAINTIFF:

PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

FRED L. BILLITER JR.
NAME - FULL NAME PLEASE - PRINT

15708 McConnelisville Road |
ADDRESS: STREET, CITY, STATE AND ZIP CODE

CALDWELL, OHIO 43724

 

 

N/A |
TELEPHONE NUMBER

 

 

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.

-1-
*+ Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 8 of 18 PAGEID #: 43

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS
REQUIRED:

PREVIOUS LAWSUITS:

A. HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES 6§ NO ()

B. IF YOURANSWERTOAIS YES, DESCRIBE THE LAWSUIT IN THESPACE BELOW.
(IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

I. PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:
FRED L. BILLITER JR} #383~-177 |

DEFENDANTS:
DEPUTY WARDEN CRAIG AUFDEMKAMPE |

CPS CASE MANAGER JOHN RICHARDS

SGT. JOHN WHEELER D1 UNIT |

2. COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT :
NAME THE COUNTY)

SOUTHERN DISTICT |

3. DOCKET NUMBER
219-cv-00715-JLG-KAJ |

 

 

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED
Judge: JAMES L. GRAHAM |

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

STILL PENDING |

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT
MARCH 1, 2019

___|

7. APPROXIMATE DATE OF THE DISPOSITION
NOT DISPOSED OF AS OF TO THE MERITS YET |

-2-
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 9 of 18 PAGEID #: 44
PLACE OF PRESENT CONFINEMENT

A. IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES () NO&)

B. DID YOUPRESENT THE FACTS RELATING TO YOUR COMPLAINT INTHIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NO

C. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

2. WHAT WAS THE RESULT?

D. IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.
BECAUSE DANIEL VAZQUEZ, —-MD.IS NOT. ASSOCIATED. |

 

WITH TEE PRISON SYSTEM:

 

E. IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES X) NO ()

F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?
YES, I DID TO ALL THE MEDICAL STAFF AT THE NOBLE

CORRECTIONAL INSTITUTION WHO INTURN SENT ME BACK

 

TO OSU WEXNER MEDICAL CENTER FOR FURTHER TREATMENT
2. WHAT WAS THE RESULT?
A SECOND SURGERY WAS REQUIRED FOR THE PROCEDURE

THAT WAS PREVIOUSLY DONE BY‘DANIEL VAZQUEZ, My
AT THE OSU WEXNER MEDICAL CENTER {

 
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 10 of 18 PAGEID #: 45

%e

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

1, DANIEL VAZQUEZ, MD: |
NAMES - FULL NAME PLEASE
410 WEST 10th AVENUE COLUMBUS, OHIO 43210 |

 

ADDRESS - STREET, CITY, STATE AND ZIP CODE
osu WEXNER MEDICAL CENTER

 

410 WEST 10th AVENUE COLUMBUS, OHIO 43210
3, ANGHELA Z. PAREDES, MD

410 WEST 10th AVENUE COLUMBUS, OHIO 43210

 

 

 

 

 

 

 

 

 

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.

 
+s

te

Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 11 of 18 PAGEID #: 46

STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES.
DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM

IMMEDIATELY BEHIND THIS PIECE OF PAPER.
My first (1) claim aganist DANIEL VAZQUEZ, MD

IS FOR MEDICAL MALPRATICE IN THE WAY MY HENERIA SUGERY WAS
UNPROFESSIONLY TREATED AND TAKEN CARE OF BY THE PHYSICIAN

 

 

CARE AND TREATMENT WHICH WAS BOTCHED THE FIRST IN DECEMBER

 

ASSIGNED TO DO MY HERNIA SURGERY AND ASSIGNED TO ME FOR MY |
OF 2016 TO WHERE I HAD TO HAVE THE SAME PROCEDURE REPEATED

AGAIN IN APRIL OF 2018 FOR THE BOTCHED SURGERY THAT WAS
PERFORMED UPON ME WHICH CAUSED ME GREAT PAIN AND DISCOMFORT

 

AND SERIOUS CONCERNS OF THE WAY DANIEL VAZQUEZ, MD |
HANDLED MY CARE AND TREATMENT UNDER THE BANNER OF THE OSU |

WEXNER MEDICAL CENTER FOR THE SURGERY THAT WAS PERFORMED

UNDER THIS PHYSICIAN CARE.

 

 

 

 

|
|

 

 

J
|

 

 

 

 

 

 

Perrmee  hn  P R P

 

 

-5-
ae

er

Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 12 of 18 PAGEID #: 47

RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

I WANT THIS HONORABLE COURT. TO COMPENSATE ME FOR MY PAIN
ne _

AND SUFFERING THAT I RECEIVED AT THE HANDS OF DANIEL VAZQUEF

 

 

 

MD, A PRATICING PHYSICIAN AT THE OSU WEXNER MEDICAL CENTER
WHO WAS CHARGED WITH MY CARE AND TREATMENT WHICH CAUSED ME

TO HAVE A SECOND SURGERY AND TO THIS DAY I AM STILL APPECTED|
BY THE CARE AND TREATMENT BY THE HANDS OF DANIEL VAZQUEZ, MD)

 

AS A MEMBER OF THE OSU WEXNER MEDICAL CENTER STAFF.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
|
|
|
|
|
|
|
|
|

 

 

SIGNED THIS BBy | DAY OF Dae 1h | 2041

 
** Case: LEH C0250 GES-KAJ Doc #: 2 Filed: 07/02/19 Page: 13 of 18 PAGEID #: 48

5

gi IN THE UNITED STATES DISTRICT COURT
C Sd FOR THE SOUTHERN DISTRICT OF OHIO

sir”
so FRED L. BILLITER JR. |
(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS A PRISONER: PRISONER #3832177 ___|

 

2 19CV2550

 

 

VS.
ANGHELA Z. PAREDES, MD fo. /
(ENTER ABOVE THE NAME OF THE DEFENDANT IN THIS ACTION) Mudge Smith
IF THERE ARE ADDITI EFENDANTS SE LIST THEM:
ONAL D. ANTS PLEASE L MAGISTRATE JUDGE JOLSON

QSU_ WEXNER MEDICAL CENTER

 

 

|
DANIEL VAZQUEZ, MD |
|
|

 

 

COMPLAINT

I PARTIES TO THE ACTION:

PLAINTIFF: PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE
NUMBER IS REQUIRED.

FRED L. BILLITER JR. |
NAME - FULL NAME PLEASE - PRINT

15708 McConnelsville Road
ADDRESS: STREET, CITY, STATE AND ZIP CODE

CALDWELL, QHIO 43724 |

N/A
TELEPHONE NUMBER

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IFNO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT.
"* Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 14 of 18 PAGEID #: 49
IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS
REQUIRED:

PREVIOUS LAWSUITS:

A. HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING
TO YOUR IMPRISONMENT? YES K) NO &)

B. _ IF YOUR ANSWER TO AIS YES, DESCRIBE THE LA WSUIT IN THE SPACE BELOW.
GF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1. PARTIES TO THIS PREVIOUS LAWSUIT
PLAINTIFFS:
FRED L. BILLITER JR. #383-177 |

DEFENDANTS:
DEPUTY WARDEN CRAIG AUFDEMKAMPE |

 

CPS CASE MANAGER D! JOHN RICHARDS |

SGT. JOHN WHEELER D! UNIT |

2. COURT (F FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
NAME THE COUNTY)

SOUTHERN DISTRICT

3. DOCKET NUMBER
219~cv-00715-JLG_KAJ |

 

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED

Judge; JAMES L. GRAHAM _|

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

 

 

STILL PENDING |
6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT

MARCH 1, 2019 |

7. APPROXIMATE DATE OF THE DISPOSITION
NOT DISPOSED OF AS OF TO THE MERITS YET |

 

 

-2-
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 15 of 18 PAGEID #: 50
PLACE OF PRESENT CONFINEMENT

A. 18 THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES () NO 69

B. DID YOUPRESENT THE FACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES ( ) NO &

C. IF YOUR ANSWER IS YES:

1, WHAT STEPS DID YOU TAKE?

2. WHAT WAS THE RESULT?

D. IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.
BECAUSE SNGGHELA;4x\PAREDES, MD =. 227 IS NOT

PART OF PRISON SYSTEM |

E. IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES X) NO ()

F. IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?
YES, I DID TO ALL THE MEDICAL STAFF AT THE NOBLE

CORRECTIONAL INSTITUTION WHO INTURN SENT ME BACK TO
OSU WEXNER MEDICAL CENTER’ FOR FURTHER TREATMENT
2. WHAT WAS THE RESULT?

A_SECOND. SURGERY WAS REQUIRED FOR THE PROCEDURE

THAT WAS PREVIQUSLY DONE BY WEXNER MEDICAL

 

 

 

CENTER AND TTS PHYSTCTANS IN ANGHFLA 7. PAREDES.

3-
Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 16 of 18 PAGEID #: 51

*e

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT
APPEARS WITH FULL ADDRESS FOR PROPER SERVICE,

ee,

1.
NAMES - FULL NAME PLEASE

410 WEST 10th AVENUE COLUMBUS, OHIO 43210 _|
ADDRESS - STREET, CITY, STATE AND ZIP CODE

2. OSU WEXNER MEDICAL CENTER
410 WEST 10th AVENUE COLUMBUS, 0HI043210
3, DANIEL VAZQUEZ, MD

410 WEST 10th AVENUE COLUMBUS, OHIO 43210

 

 

 

 

 

 

 

 

 

 

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.

 

 
ae

@

Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 17 of 18 PAGEID #: 52
STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES.

DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.

IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM
IN A SEPARATE PARAGRAPH, USE AS MUCH SPACE AS YOU NEED, YOU ARE NOT LIMITED TO THE

PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM
IMMEDIATELY BEHIND THIS PIECE OF PAPER.

My first (1) claim aganist ANGHELA Z. PAREDES, MD
iS FOR MEDICAL MALPRATICE IN THE WAY MY HERNI SURGERY WAS

ASSIGNED TO ME FOR MY CARE AND TREATMENT WHICH WAS BOTCHED

UNPROFESSIONLY TREATED AND TAKEN CARE OF BY THE RESIDENT |
THE FIRST IN DECEMBER OF 2016 TO WHERE I HAD TO HAVE THE |

SAME PROCEDURE REPEATED AGAIN IN APRIL OF 2018 FOR THE
BOTCHED SURGERY THAT WAS PERFORMED UPON ME WHICH CAUSED ME |
GREAT PAIN AND DISCOMFORT AND SERIOUS CONCERNS OF THE WAY

ANGHELA 2, PAREDES, MD HANDLED MY CARE AND TREATMENT UNDER |
THE BANNER OF THE OSU WEXNER MEDICAL CENTER FOR THE SURGERY

THAT WAS PERFORMED UNDER THIS PHYSICIAN CARE.

 

 

 

 

|
|
J
|

 

 

J

 

 

 

 

 

 

em fh ee FO. FR ft

 

 
ag

Ce

PAREDES AS A MEMBER OF THE OSU WEXNER MEDICAL CENTER STAFF.

Case: 2:19-cv-02550-GCS-KAJ Doc #: 2 Filed: 07/02/19 Page: 18 of 18 PAGEID #: 53

RELIEF
IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.
I WANT THIS HONORABLE COURT TO COMPENSATE ME FOR MY PAIN

 

AND SUFFERING THAT I RECEIVED AT THE HANDS OF ANGHELA 2. |
PAREDES MD. A PRATICING PHYSICIAN AT THE OSU WEXNER MECICAL |
CENTER WHO WAS CHARGED WITH MY CARE AND TREATMENT WHICH |
CAUSED ME TO HAVE A SECOND SURGERY AND TO THIS DAY I AM stiri

AFFECTED BY CARE AND TREATMENT AT THE HANDS OF ANGHELA 2,

 

 

 

 

 

 

 

 

 

 

 

 

|
|
|
|
|
|
|
|
|
|
|
|

 

 

 

 
